Exhibit 10.7

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of October 5, 2018, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WILMINGTON SAVINGS FUND SOCIETY, FSB, as administrative agent
for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”), NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation (“Borrower”), and each of the other Loan
Parties (as defined in the Credit Agreement referred to below).

WHEREAS, the Borrower, the Lenders and the Agent are party to that certain
Second Lien Term Loan Credit Agreement, dated as of August 7, 2017 (as amended,
amended and restated, modified or supplemented from time to time, including
hereby, the “Credit Agreement”; capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Credit Agreement),
pursuant to which the Lenders agreed to make a Term Loan to the Borrower;

WHEREAS, the Borrower has requested that the Lenders provide the Borrower with
an additional term loan under the First Lien Credit Agreement in an aggregate
principal amount of $10,000,000 (the “First Amendment First Lien Term Loan”),
the proceeds of which will be used to finance an Acquisition (the “Clearwater
Acquisition”) pursuant to that certain Equity Purchase Agreement dated
October 5, 2018, by and among the David Niederst Irrevocable Trust, Stillwater
Seven, LLC, an Ohio limited liability company, and Nuverra Ohio Disposal LLC, a
Delaware limited liability company (the “Buyer”), whereby the Borrower, through
various transactions, will become the direct or indirect parent of
(i) Clearwater Three, LLC, an Ohio limited liability company, (ii) Clearwater
Five, LLC, an Ohio limited liability company, and (iii) Clearwater Solutions,
LLC, an Ohio limited liability company (together with the Buyer, collectively,
the “New Loan Parties” and each, individually, a “New Loan Party”);

WHEREAS, the Loan Parties have requested that the Agent and the Lenders amend
certain provisions of the Credit Agreement to reflect certain conforming
amendments to the First Lien Credit Agreement and, subject to the satisfaction
or waiver of the conditions set forth herein, the Agent and the Lenders are
willing to do so, on the terms set forth herein.

WHEREAS, the Borrower has notified the Agent that Borrower intends to dissolve
each of (i) NES Water Solutions, LLC, a Delaware limited liability company,
(ii) HEK Water Solutions, LLC, a Delaware limited liability company,
(iii) Heckmann Woods Cross, LLC, a Utah limited liability company, (iv) Badlands
Leasing, LLC, a North Dakota limited liability company, and (v) China Water and
Drinks, Inc., a Delaware corporation (collectively, the “Dissolving Entities”)
on or prior to December 31, 2018.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1.    Amendments to Credit Agreement. Upon satisfaction or waiver of the
conditions set forth in Section 3 below:

(a) the Credit Agreement (but not the Schedules and Exhibits attached thereto)
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A hereto;



--------------------------------------------------------------------------------

(b) the schedules to the Credit Agreement are hereby amended by replacing
Schedules C-1, E-1, 4.1(c), 4.27 and 5.14 thereof with the schedules in the
forms set forth in Annex B hereto; and

(c) the schedules to the Guaranty and Security Agreement are hereby amended by
replacing the applicable schedules to the Guaranty and Security Agreement with
the corresponding schedules in the forms set forth in Annex C hereto.

2.    New Loan Parties, Guarantor and Grantor. Each reference to a “Loan Party,”
the “Loan Parties,” a “Guarantor,” the “Guarantors,” a “Grantor,” or the
“Grantors” in this Agreement, the Credit Agreement and the other Loan Documents
shall include each New Loan Party, which shall for all purposes be a party to
each applicable Loan Document to which any other Guarantor is a party and have
the same rights, benefits and obligations as the other Loan Parties thereto.

3.    Conditions to Effectiveness. The effectiveness of this Agreement shall be
subject to the satisfaction or waiver of the following conditions (the date on
which all such conditions are satisfied or waived, the “First Amendment
Effective Date”):

(a) The Agent shall have received appropriate financing statements on Form UCC-1
duly filed in such office or offices as may be necessary or, in the opinion of
the Agent and the Required Lenders, desirable to perfect the Agent’s Liens in
and to the Collateral of the New Loan Parties, and the Agent and the Required
Lenders shall have received searches reflecting the filing of all such financing
statements;

(b) The Agent shall have received each of the following documents, each in form
and substance satisfactory to the Agent and the Required Lenders, duly executed
and delivered, and each such document shall be in full force and effect:

(i) this Agreement;

(ii) an amendment to the First Lien Credit Agreement (the “First Lien
Amendment”);

(iii) an amendment to the Intercreditor Agreement;

(iv) a joinder to the Guaranty and Security Agreement executed by each New Loan
Party;

(v) a joinder to the Intercompany Subordination Agreement executed by each New
Loan Party;

(vi) a pledged interests addendum that pledges the Pledged Interests (as defined
in the Guaranty and Security Agreement), executed by the Borrower or any other
applicable Grantor;

(vii) the Bridge Loan Agreement;

(viii) the Bridge Subordination Agreement;

(ix) a payoff letter evidencing that all Indebtedness and obligations of the New
Loan Parties and their Subsidiaries, and the Liens securing the same, have been
repaid and discharged in full;

 

2



--------------------------------------------------------------------------------

(x) a borrower information certificate with respect to each New Loan Party; and

(xi) a Perfection Certificate with respect to each New Loan Party;

(c) The Agent shall have received a certificate from a responsible officer of
the Borrower, in form and substance satisfactory to the Agent and the Required
Lenders, (i) certifying that, after giving effect to this Agreement, each of the
conditions set forth in the definition of “Permitted Acquisition” in the Credit
Agreement has been satisfied, (ii) certifying to and attaching (I) a duly
executed copy of the Clearwater Acquisition Agreement (including all schedules,
exhibits and appendices thereto, in the case of such schedules, exhibits and
appendices thereto, subject to any agreements, restrictions or limitations on
disclosure or related to confidentiality amongst the parties to such
acquisition) pursuant to which the Clearwater Acquisition is to be consummated
and (II) true, correct and complete executed copies of the Second Lien Amendment
and the Bridge Loan Agreement, and (iii) certifying that each Loan Party (after
giving effect to the Clearwater Acquisition) is Solvent;

(d) The Agent shall have received evidence, in form and substance satisfactory
to the Agent, that the Clearwater Acquisition shall have been, or shall
substantially concurrently with the funding of the First Amendment First Lien
Term Loan, be consummated in accordance with the terms of the Clearwater
Acquisition Agreement;

(e) The Agent shall have received a certificate from a responsible officer of
each Loan Party (other than the Dissolving Entities), in form and substance
satisfactory to the Agent and the Required Lenders:

(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of this Agreement;

(ii) authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party;

(iii) attesting to copies of each Loan Party’s Governing Documents, as amended,
modified, or supplemented to the date hereof, which Governing Documents shall be
(A) certified by the responsible officer of such Loan Party, and (B) with
respect to Governing Documents that are charter documents, certified as of a
recent date (not more than 30 days prior to the date hereof) by the appropriate
governmental official;

(iv) attesting to certificates of status with respect to each Loan Party, dated
within 10 days of the date hereof, such certificates to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdiction; and

(v) attesting to certificates of status with respect to each Loan Party, each
dated within 30 days of the date hereof, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which such Loan Party’s failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(f) The Agent shall have received pro forma financial statements of Borrower and
its Subsidiaries after giving effect to the consummation of the Clearwater
Acquisition, in form and substance satisfactory to the Agent and the Required
Lenders;

 

3



--------------------------------------------------------------------------------

(g) The Agent shall have received a flow of funds memorandum, which shall
include a statement of (i) sources of all funds to be used by the Loan Parties
to consummate the Clearwater Acquisition and to pay all transaction expenses
incurred in connection therewith and (ii) sources and uses of the First
Amendment First Lien Term Loan and the Bridge Loan, in form and substance
satisfactory to the Agent and the Required Lenders;

(h) The Agent shall have received completed reference and background checks with
respect to the Borrower’s senior management, the results of which are
satisfactory to the Required Lenders;

(i) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions contemplated by this Agreement and the other Loan
Documents;

(j) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
this Agreement or with the consummation of the transactions contemplated hereby;

(k) The representations and warranties of the Loan Parties contained in
Section 4 hereof shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the First Amendment Effective Date;

(l) No Default or Event of Default shall have occurred and be continuing as of
the First Amendment Effective Date, nor shall result after giving effect to the
Clearwater Acquisition and the other transactions contemplated to occur on the
date hereof; and

(m) All other documents and legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to the Agent.

4.    Conditions Subsequent. The Loan Parties hereby covenant and agree to:

(a) no later than the date which is 30 days after the First Amendment Effective
Date, deliver to the Agent certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Credit Agreement,
with respect to each New Loan Party, in form and substance satisfactory to the
Required Lenders; and

(b) no later than the date which is 60 days after the First Amendment Effective
Date, with respect to each of the Loan Parties’ Deposit Accounts maintained with
The Huntington National Bank, either (i) cause such Deposit Account to be
subject to a Control Agreement or (ii) deliver to the Agent evidence of closure
thereof, in form and substance satisfactory to the Agent.

The failure by the Loan Parties to so perform or cause to be performed such
conditions subsequent as and when required by the terms hereof (unless such date
is extended by the Agent upon the consent and instruction of the Required
Lenders in writing), shall constitute an Event of Default.

5.    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Agent and each Lender that the following are as of
the date hereof true and correct:

 

4



--------------------------------------------------------------------------------

(a) Due Organization and Qualification. Each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into Agreement and each other Loan Document to which it is a
party and to carry out the transactions contemplated thereby.

(b) Due Authorization; No Conflict.

(i) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement have been duly authorized by all necessary action on the
part of such Loan Party; and

(ii) As to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Agreement do not and will not (i) violate any material
provision of federal, state, or local law or regulation applicable to any Loan
Party or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

(c) Governmental Consents. The execution, delivery, and performance by each Loan
Party of this Agreement, and the consummation of the transactions contemplated
by this Agreement, do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Agent for filing or recordation, by the New Loan
Parties as of the date hereof.

(d) Binding Obligations. This Agreement and, in the case of each New Loan Party,
each other Loan Document to which it is a party, is the legally valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(e) Previous Representations and Warranties. The representations and warranties
of Borrower and its Subsidiaries contained in the Credit Agreement or in the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the First Amendment Effective Date, as though made on and
as of such date (except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).

 

5



--------------------------------------------------------------------------------

(f) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof, nor shall either result from the making of the First
Amendment First Lien Term Loan or the grant or perfection of the Agent’s Liens
on the Collateral of the New Loan Parties.

(g) Dissolving Entities. The Dissolving Entities do not (i) own any assets,
(ii) have any liabilities, or (iii) engage in any business activity.

6.    Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Agreement and acknowledges that
each of the Loan Documents in effect immediately prior to giving effect to this
Agreement remains in full force and effect (in each case, as amended hereby or
contemplated hereby, to the extent applicable) and is hereby ratified and
reaffirmed. The execution of this Agreement shall not operate as a waiver of any
right, power or remedy of the Lenders, the Issuing Bank or the Agent, constitute
a waiver of any provision of any of the Loan Documents, or serve to effect a
novation of the Obligations.

7.    Lender Consent and Instruction. Each of the Lenders party hereto hereby
consents, and instructs the Agent, to enter into this Agreement and such other
agreements as necessary to give effect to the transactions described herein, and
the parties hereto agree that in entering into this Agreement the Agent shall be
protected by and shall enjoy all of the rights, immunities, protections, and
indemnities granted to it under the Credit Agreement and the other Loan
Documents, including without limitation Sections 15.3 and 15.7 of the Credit
Agreement. The Agent shall not be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this Agreement (including any Annexes
hereto) or the recitals contained herein.

8.    Miscellaneous.

(a) Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

(b) Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

(c) Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

6



--------------------------------------------------------------------------------

(d) Independence of Provisions. Except as expressly provided by this Agreement,
all of the terms and provisions of the Credit Agreement and the other Loan
Documents remain in full force and effect. The amendments contained herein shall
not be construed as (i) a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or (ii) a consent to any further or future action on
the part of any Loan Party that would require the waiver or consent of the
Lenders.

(e) Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

(f) Credit Agreement. This Agreement shall be deemed a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. On and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in any other Loan Document to the “Credit Agreement”, shall
mean and be a reference to the Credit Agreement, as amended by this Agreement.

(g) Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.

 

BORROWER:

  NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation

By:

 

/s/ Edward A. Lang

Name: Edward A. Lang

Title: Executive Vice President and Chief Financial Officer

GUARANTORS:

1960 WELL SERVICES, LLC

BADLANDS LEASING, LLC

BADLANDS POWER FUELS, LLC, a Delaware limited liability company BADLANDS POWER
FUELS, LLC, a North Dakota limited liability company HECKMANN WATER RESOURCES
CORPORATION HECKMANN WATER RESOURCES (CVR), INC.

HECKMANN WOODS CROSS, LLC

HEK WATER SOLUTIONS, LLC

IDEAL OILFIELD DISPOSAL, LLC

LANDTECH ENTERPRISES, L.L.C.

NES WATER SOLUTIONS, LLC

NUVERRA TOTAL SOLUTIONS, LLC

By:

 

/s/ Edward A. Lang

Name: Edward A. Lang

Title: Vice President and Treasurer

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND, FSB, as Agent

By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Vice President

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

    ASCRIBE II INVESTMENTS LLC, as a Lender     By: /s/ Lawrence
First                                             Name: Lawrence First    
Title: Managing Director     ASCRIBE III INVESTMENTS LLC, as a Lender    
By: /s/ Lawrence First                                             Name:
Lawrence First     Title: Managing Director     ECF VALUE FUND, LP, as a Lender
    By: /s/ Jeffrey Gates                                               Name:
Jeffrey Gates     Title: President     ECF VALUE FUND II, LP, as a Lender    
By: /s/ Jeffrey Gates                                               Name:
Jeffrey Gates     Title: President     ECF VALUE FUND INTERNATIONAL MASTER, LP,
as a Lender     By: /s/ Jeffrey Gates                                          
    Name:Jeffrey Gates     Title: President

 



--------------------------------------------------------------------------------

ANNEX A

AMENDMENTS TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSIONThrough First Amendment to Credit Agreement dated October 5,
2018

SECOND LIEN TERM LOAN CREDIT AGREEMENT

by and among

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders, and

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

as Borrower

Dated as of August 7, 2017



--------------------------------------------------------------------------------

1.

 

DEFINITIONS AND CONSTRUCTION

     2    

1.1

  

Definitions

     2    

1.2

  

Accounting Terms

     2    

1.3

  

Code

     2    

1.4

  

Construction

     32    

1.5

  

Time References

     3    

1.6

  

Schedules and Exhibits

     43  

2.

 

LOANS AND TERMS OF PAYMENT

     43    

2.1

  

[Reserved].

     43    

2.2

  

Term Loan

     4    

2.3

  

Borrowing Procedures

     5    

2.4

  

Payments; Reductions of Term Commitments; Prepayments

     87    

2.5

  

Promise to Pay.

     12    

2.6

  

Interest Rate: Rates, Payments, and Calculations

     12    

2.7

  

Crediting Payments

     14    

2.8

  

Designated Account

     14    

2.9

  

Maintenance of Loan Account; Statements of Obligations

     14    

2.10

  

Fees

     154    

2.11

  

[Reserved]

     15    

2.12

  

[Reserved].

     15    

2.13

  

Capital Requirements.

     15    

2.14

  

Collections.

     176  

3.

 

CONDITIONS; TERM OF AGREEMENT.

     18    

3.1

  

Conditions Precedent to the Initial Extension of Credit

     18    

3.2

  

Conditions Precedent to all Extensions of Credit

     18    

3.3

  

[Reserved

     198    

3.4

  

Effect of Maturity

     198    

3.5

  

Reserved

     19    

3.6

  

Conditions Subsequent

     19  

4.

 

REPRESENTATIONS AND WARRANTIES.

     19    

4.1

  

Due Organization and Qualification; Subsidiaries

     2019    

4.2

  

Due Authorization; No Conflict

     20  

 

-i-



--------------------------------------------------------------------------------

 

4.3

  

Governmental Consents

     210    

4.4

  

Binding Obligations; Perfected Liens

     21    

4.5

  

Title to Assets; No Encumbrances

     21    

4.6

  

Litigation

     221    

4.7

  

Compliance with Laws

     221    

4.8

  

No Material Adverse Effect

     22    

4.9

  

Solvency

     22    

4.10

  

Employee Benefits

     232    

4.11

  

Environmental Condition

     232    

4.12

  

Complete Disclosure

     23    

4.13

  

Patriot Act

     243    

4.14

  

Indebtedness

     243    

4.15

  

Payment of Taxes

     24    

4.16

  

Margin Stock

     24    

4.17

  

Governmental Regulation

     24    

4.18

  

OFAC

     254    

4.19

  

Employee and Labor Matters

     254    

4.20

  

Material Contracts

     25    

4.21

  

Leases

     25    

4.22

  

[Reserved.]

     25    

4.23

  

[Reserved.]

     25    

4.24

  

Location of Equipment

     265    

4.25

  

[Reserved

     265    

4.26

  

Immaterial Subsidiaries

     265    

4.27

  

Name and Address; Properties

     265    

4.28

  

Existing Business Relationships

     265    

4.29

  

O.S.H.A.

     26    

4.30

  

First Lien Loan Documents

     26  

5.

 

AFFIRMATIVE COVENANTS

     26    

5.1

  

Financial Statements, Reports, Certificates

     276    

5.2

  

[Reserved]

     276    

5.3

  

Existence    

     276  

 

-ii-



--------------------------------------------------------------------------------

 

5.4

  

Maintenance of Properties

     276    

5.5

  

Taxes

     27    

5.6

  

Insurance

     27    

5.7

  

Inspection

     287    

5.8

  

Compliance with Laws

     28    

5.9

  

Environmental

     28    

5.10

  

Disclosure Updates

     298    

5.11

  

Formation of Subsidiaries

     298    

5.12

  

Further Assurances

     3029    

5.13

  

Lender Meetings

     310    

5.14

  

Location of Collateral; Offices

     310    

5.15

  

Bank Products

     310    

5.16

  

Material Contracts

     31    

5.17

  

Name Change; Organizational Change; Creation of Affiliates

     31    

5.18

  

[Reserved]

     31    

5.19

  

[Reserved]

     321    

5.20

  

Financial Advisor

     321  

6.

 

NEGATIVE COVENANTS

     321    

6.1

  

Indebtedness

     321    

6.2

  

Liens

     321    

6.3

  

Restrictions on Fundamental Changes

     32    

6.4

  

Disposal of Assets

     332    

6.5

  

Nature of Business

     332    

6.6

  

Prepayments; Amendments; Settlements

     33    

6.7

  

Restricted Payments

     343    

6.8

  

Accounting Methods

     34    

6.9

  

Investments

     34    

6.10

  

Transactions with Affiliates

     34    

6.11

  

Use of Proceeds

     354    

6.12

  

Limitation on Issuance of Equity Interests

     35    

6.13

  

Immaterial Subsidiaries

     35    

6.14

  

[Holding Company

     365  

 

-iii-



--------------------------------------------------------------------------------

 

6.15

  

Removal of Collateral

     365    

6.16

  

Burdensome Agreement

     365    

6.17

  

Capital Expenditures

     36  

7.

 

FINANCIAL COVENANTS.

     376  

8.

 

EVENTS OF DEFAULT

     38    

8.1

  

Payments

     38    

8.2

  

Covenants

     38    

8.3

  

Judgments

     398    

8.4

  

Voluntary Bankruptcy, etc

     39    

8.5

  

Involuntary Bankruptcy, etc

     39    

8.6

  

Default Under Other Agreements

     39    

8.7

  

Representations, etc

     4039    

8.8

  

Guaranty

     4039    

8.9

  

Security Documents

     40    

8.10

  

Loan Documents

     40    

8.11

  

Change of Control

     40    

8.12

  

Subordination Provisions

     40    

8.13

  

Settlement Payments

     410  

9.

 

RIGHTS AND REMEDIES

     410    

9.1

  

Rights and Remedies

     410    

9.2

  

Remedies Cumulative

     41  

10.

 

WAIVERS; INDEMNIFICATION

     421    

10.1

  

Demand; Protest; etc

     421    

10.2

  

The Lender Group’s Liability for Collateral

     421    

10.3

  

Indemnification

     421  

11.

 

NOTICES

     43  

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     44  

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     465    

13.1

  

Assignments and Participations

     465    

13.2

  

Successors

     5049  

14.

 

AMENDMENTS; WAIVERS

     50    

14.1

  

Amendments and Waivers

     50  

 

-iv-



--------------------------------------------------------------------------------

 

14.2

  

Replacement of Certain Lenders

     521    

14.3

  

No Waivers; Cumulative Remedies

     532  

15.

 

AGENT; THE LENDER GROUP

     532    

15.1

  

Appointment and Authorization of Agent

     532    

15.2

  

Delegation of Duties

     543    

15.3

  

Liability of Agent

     543    

15.4

  

Reliance by Agent

     54    

15.5

  

Notice of Default or Event of Default

     554    

15.6

  

Credit Decision

     55    

15.7

  

Costs and Expenses; Indemnification

     565    

15.8

  

Agent in Individual Capacity

     576    

15.9

  

Successor Agent

     576    

15.10

  

Lender in Individual Capacity

     57    

15.11

  

Collateral Matters

     587    

15.12

  

Restrictions on Actions by Lenders; Sharing of Payments

     598    

15.13

  

Agency for Perfection

     6059    

15.14

  

Payments by Agent to the Lenders

     6059    

15.15

  

Concerning the Collateral and Related Loan Documents

     6059    

15.16

  

[Reserved]

     6059    

15.17

  

Several Obligations; No Liability

     6059  

16.

 

WITHHOLDING TAXES

     610    

16.1

  

Payments

     610    

16.2

  

Exemptions

     610    

16.3

  

Reductions

     632    

16.4

  

Refunds

     63  

17.

 

GENERAL PROVISIONS

     643    

17.1

  

Effectiveness

     643    

17.2

  

Section Headings

     643    

17.3

  

Interpretation

     643    

17.4

  

Severability of Provisions

     643    

17.5

  

[Reserved]

     643    

17.6

  

Debtor-Creditor Relationship

     643  

 

-v-



--------------------------------------------------------------------------------

 

17.7

  

Counterparts; Electronic Execution

     643    

17.8

  

Revival and Reinstatement of Obligations; Certain Waivers

     654    

17.9

  

Confidentiality

     654    

17.10

  

Survival

     676    

17.11

  

Patriot Act

     676    

17.12

  

Integration

     676    

17.13

  

No Setoff

     687    

17.14

  

Intercreditor Agreement

     687  

 

-vi-



--------------------------------------------------------------------------------

SECOND LIEN TERM LOAN CREDIT AGREEMENT

THIS SECOND LIEN TERM LOAN CREDIT AGREEMENT (this “Agreement”), is entered into
as of August 7, 2017, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WILMINGTON SAVINGS FUND SOCIETY, FSB, as administrative agent
for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower and its debtor affiliates, as debtors and debtors in
possession (collectively, the “Debtors”), commenced voluntary bankruptcy cases
on April 30, 2017 under Chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) in the U.S. Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), which proceedings
are jointly administered under case number 17-10949 (KJC) (the “Bankruptcy
Cases”);

WHEREAS, Borrower is party to that certain Amended and Restated Credit
Agreement, dated as of February 3, 2014 (as amended, modified or supplemented
prior to the date hereof, the “Prepetition ABL Credit Agreement”), among
Borrower, the lenders party thereto from time to time and Wells Fargo Bank,
National Association, as administrative agent;

WHEREAS, each of the Debtors is party to that certain Debtor-in-Possession
Credit Agreement, dated as of April 30, 2017 (as amended, modified or
supplemented prior to the date hereof, the “DIP ABL Credit Agreement”), among
such Debtors, the lenders party thereto from time to time and Wells Fargo Bank,
National Association, as administrative agent;

WHEREAS, each of the Debtors is party to that certain Term Loan Credit
Agreement, dated as of April 15, 2016 (as amended, modified or supplemented
prior to the date hereof, the “Prepetition Term Credit Agreement”), among
Borrower, the lenders party thereto from time to time and Wilmington Savings
Fund Society, FSB, as administrative agent;

WHEREAS, each of the Debtors is party to that certain Debtor-in-Possession Term
Loan Credit Agreement, dated as of April 30, 2017 (as amended, modified or
supplemented prior to the date hereof, the “DIP Term Credit Agreement”), among
such Debtors, the lenders party thereto from time to time and Wilmington Savings
Fund Society, FSB, as administrative agent;

WHEREAS, pursuant toon the Closing Date, following the end of the stay period as
described in that certain Findings of Fact, Conclusions of Law and Order
Approving (i) the Adequacy of the Disclosure Statement; (ii) Prepetition
Solicitation Procedures; and (iii) Confirmation of the Prepackaged Plan, entered
by the Bankruptcy Court on July 25, 2017 (the “Order”) in connection with the
Bankruptcy Cases, the Bankruptcy Court confirmed the Approved Plan (as defined
below); and WHEREAS, Borrower has requested, following the end of the stay
period as described in the Order; and subject to the conditions set forth
herein, the Lenders extendextended to Borrower a $26,790,000 senior second lien
term loan facility (i1) to repay obligations outstanding under the (I) that
certain Amended and Restated Credit Agreement,



--------------------------------------------------------------------------------

dated as of February 3, 2014 (as amended, modified or supplemented prior to the
date hereof, the “Prepetition ABL Credit Agreement and the DIP ABL Credit
Agreement, (ii”), among the Borrower, the lenders party thereto from time to
time and Wells Fargo Bank, National Association, as administrative agent and
(II) the Debtor-in-Possession Credit Agreement, dated as of April 30, 2017 (as
amended, modified or supplemented prior to the date hereof, the “DIP ABL Credit
Agreement”), among such Debtors, the lenders party thereto from time to time and
Wells Fargo Bank, National Association, as administrative agent, (2) to pay
settlement amounts, costs, fees and expenses incurred in connection with the
dismissal or settling of any appeals of the Order (including, without
limitation, the Hargreaves Appeal (as defined below)), (iii3) to make certain
payments as provided in the Approved Plan, (iv4) to pay costs and expenses
incurred in connection with the Approved Plan, and (v5) for working capital,
transaction expenses and other general corporate purposes.; and

WHEREAS, the Borrower has requested that the Lenders amend this Agreement on the
First Amendment Effective Date (as defined below) and the Lenders are willing to
do so, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrower notifies Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions prior to giving effect to such Accounting Change and, until
any such amendments have been agreed upon and agreed to by the Required Lenders,
the provisions in this Agreement shall be calculated as if no such Accounting
Change had occurred. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and its Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified

 

2



--------------------------------------------------------------------------------

within 180 days after the initial receipt of such monies (or to enter into a
binding commitment thereof within said 180 day period), (C) the monies are held
in a Deposit Account in which Agent has a perfected first-priority security
interest, and (D) Borrower or its Subsidiaries, as applicable, complete such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies (or, in the case of such binding commitment, subsequently
complete such replacement, purchase, or construction within an additional 90
days thereafter), then the Loan Party whose assets were the subject of such
disposition shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the costs of purchase or construction of other assets useful in the business of
such Loan Party unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in clause (C) above shall be paid to Agent and applied in accordance with
Section 2.4(f)(i); provided, however, that Borrower shall not have the right to
use any Net Cash Proceeds in excess of $10,000,0005,000,000 (or such greater
amount as agreed to by Agent in writing in its sole discretion) in the aggregate
to make such replacements, purchases or construction in any given fiscal year.
Nothing contained in this Section 2.4(e)(ii) shall permit Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

(iii) Extraordinary Receipts. Subject to Section 2.4(f)(ii), within three
(3) Business Days of the date of receipt (or if an Event of Default has occurred
and is continuing and Agent or First Lien Agent has exercised dominion over the
Loan Parties’ Deposit Accounts, concurrently with receipt) by Borrower or any of
its Subsidiaries of any Extraordinary Receipts, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(i) in an amount equal to 100% of such Extraordinary Receipts, net
of any reasonable expenses incurred in collecting such Extraordinary Receipts.

(iv) Indebtedness. Subject to Section 2.4(f)(ii), within three (3) Business Days
of the date of incurrence (or if an Event of Default has occurred and is
continuing and Agent or First Lien Agent has exercised dominion over the Loan
Parties’ Deposit Accounts, concurrently with incurrence) by Borrower or any of
its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(i) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms of this Agreement.

(v) [Reserved.]

(vi) Specified Contribution. Subject to Section 2.4(f)(ii), concurrently with
receipt by Borrower of a Specified Contribution, Borrower shall prepay the
outstanding principal amount of the Term Loan in accordance with
Section 2.4(f)(i) in an amount equal to 100% of such Specified Contribution.

 

11



--------------------------------------------------------------------------------

(vii) Capital Leases. Prior to the second (2nd) anniversary of the First
Amendment Effective Date, or, with respect to any vehicles acquired during the
period commencing January 1, 2020 and ending on December 31, 2020 pursuant to
clause (iii) of the definition of Permitted Purchase Money Indebtedness,
concurrently with the Acquisition of any vehicle subject to a Capital Lease, the
Borrower shall prepay the outstanding principal amount of the Term Loans in
accordance with Section 2.4(f)(i) in an amount equal to the greater of (x)
$20,000 and (y) the value of similar vehicles of the type so acquired that the
Borrower or any of its Subsidiaries have recently sold or otherwise disposed of
in the relevant market.

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied to the
remaining installments of principal due on the Term Loan pro rata among such
remaining installments, and (B) if an Application Event shall have occurred and
be continuing, be applied in the manner set forth in Section 2.4(b)(ii).

(ii) Notwithstanding anything to the contrary herein, Borrower shall have no
obligations under, and no payments shall be required or made pursuant to,
Section 2.4(e) except to the extent that as of the due date of such prepayment
the Discharge of the Senior Obligations shall have occurred.

2.5 Promise to Pay.

(a) Borrower agrees to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (upon the written instruction of the Required Lenders) (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (ii)); Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) in full on the Maturity Date or, if earlier, on the date
on which the Obligations become due and payable pursuant to the terms of this
Agreement. Borrower agrees that (i) its obligations contained in the first
sentence of this Section 2.5 shall survive payment or satisfaction in full of
all other Obligations and (ii) all payments of the Lender Group Expenses shall
be nonrefundable under all circumstances.

(b) Any Lender may request that any portion of its Term Commitments or the Term
Loans made by it be evidenced by one or more promissory notes. In such event,
Borrower shall execute and deliver to such Lender the requested promissory notes
payable to the order of such Lender in a form furnished by such Lender and
reasonably satisfactory to Borrower. Thereafter, the portion of the Term
Commitments and Term Loans evidenced by such promissory notes and interest
thereon shall at all times be represented by one or more promissory notes in
such form payable to the order of the payee named therein.

2.6 Interest Rate: Rates, Payments, and Calculations.

 

12



--------------------------------------------------------------------------------

(a) Interest Rates. Except as provided in Section 2.6(c), the Term Loan shall
bear interest at both (i) a per annum rate equal to the Cash Interest Rate,
payable in cash on the exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11 Formation of Subsidiaries. Borrower will, at the time that any Loan Party
forms any direct or indirect Subsidiary (other than an Immaterial Subsidiary) or
acquires any direct or indirect Subsidiary (other than an Immaterial Subsidiary)
after the Closing Date, within 10 Business Days of such formation or acquisition
(or such later date as permitted by Agent in its sole discretion) (a) cause such
new Subsidiary to provide to Agent a joinder to the Guaranty and Security
Agreement, together with such other security agreements (including mortgages
with respect to any Real Property owned in fee of such new Subsidiary with a
fair market value greater than $2,500,000), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided, that the joinder to the Guaranty and Security Agreement, and such
other security agreements shall not be required to be provided to Agent with
respect to any Subsidiary of Borrower that is a CFC if providing such agreements
would result in adverse tax consequences or the costs to the Loan Parties of
providing such guaranty or such security agreements are unreasonably excessive
(as determined by the Required Lenders in consultation with Borrower) in
relation to the benefits to the Lender Group of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by the Required Lenders in
consultation with Borrower) in relation to the benefits to the Lender Group of
the security afforded thereby (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(c) provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in its opinion, is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance, flood certification
documentation, or other documentation with respect to all Real Property owned in
fee and subject to a mortgage). Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall constitute a Loan Document. For
the avoidance of doubt, for all purposes under this Section 5.11, the formation
and acquisition of a Person shall be deemed to include any formations and
acquisitions by division; provided that compliance with the requirements of this
Section 5.11 shall not cure any Default or Event of Default for the occurrence
of such division.

 

29



--------------------------------------------------------------------------------

5.14 Location of Collateral; Offices. Borrower will, and will cause each of its
Subsidiaries to, keep its Equipment only at the locations identified on Schedule
5.14 and their chief executive offices, or any office where Borrower or any
Subsidiary maintains its Records (including computer printouts and programs)
with respect to any Collateral, only at the locations identified on Schedule
5.14; provided, that (a) Borrower may amend Schedule 4.24 or Schedule 5.14 so
long as such amendment occurs by written notice to Agent not less than 10 days
prior to the date on which such Equipment is moved to such new location or such
chief executive office is relocated and so long as such new location is within
the continental United States, and (b) Certificated Equipment may be moved
within the United States.

5.15 Bank Products. Loan Parties shall establish their primary depository and
treasury management relationships with financial institutions acceptable to
Agent and maintain such depository and treasury management relationships at all
times during the term of the Agreement.

5.16 Material Contracts. Borrower shall, and shall cause each of its
Subsidiaries to maintain in full force and effect the Material Contracts and
Borrower shall provide notice to Agent promptly, but in any event within 5
Business Days after the occurrence thereof, of any material amendments,
supplements or other modifications to any Material Contract.

5.17 Name Change; Organizational Change; Creation of Affiliates. Borrower shall,
and shall cause each of its Subsidiaries to, (i) provide Agent with no fewer
than thirty (30) calendar days’ notice prior to any proposed (a) change in
Borrower’s or any Subsidiary’s state of organization or organizational
structure, (b) change of Borrower’s or any Subsidiary’s name, (c) use of any
trade name or fictitious name, “d/b/a” or other similar designation,
(d) creation (including by division) of any new Affiliate under the control of
Borrower, or (e) transaction or series of transactions pursuant to which
Borrower or any of its Subsidiaries would become an Affiliate under the control
of any other Person, and (ii) provide certified copies of any amended, restated,
supplemented or otherwise modified Governing Documents that are or will be
effective in connection with any of the foregoing, if applicable.

5.18 [Reserved].

5.19 [Reserved].

5.20 Financial Advisor.

(a) Borrower shall use commercially reasonable efforts to identify and appoint a
chief financial officer (the “CFO”) as soon as practicable following execution
of this Agreement. Prior to the date on which a CFO reasonably satisfactory to
the Required Lenders is appointed, Borrower will continue to employ a financial
advisor reasonably satisfactory to the Required Lenders (the “Financial
Advisor”).

(b) Until the CFO has been appointed and the Financial Advisor’s engagement has
been terminated, Borrower and each of its Subsidiaries hereby authorizes the
Financial Advisor to communicate directly with Agent and Agent’s professionals
and advisors regarding Borrower and its Subsidiaries and any matters within the
scope of the Financial Advisor’s work related thereto.

 

31



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Term
Commitments and payment in full of the Obligations:

6.1 Indebtedness. Borrower will not, and will not permit any of its Subsidiaries
to create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

6.2 Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes. Borrower will not, and will not permit
any of its Subsidiaries to,

(a) other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, division, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties,
provided, that Borrower must be the surviving entity of any such merger to which
it is a party, (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties (for the avoidance of doubt, in no event shall Nuverra
Rocky Mountain be permitted to merge or consolidate into any Loan Party or
Subsidiary of any Loan Party),

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) are subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4; or

 

32



--------------------------------------------------------------------------------

(d) file a certificate of division, adopt a plan of division or otherwise take
any action to effectuate a division pursuant to Section 18-217 of the Delaware
Limited Liability Company Act (or any analogous action taken pursuant to
applicable law with respect to any corporation, limited liability company,
partnership or other entity).

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to (a) convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets or (b) file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to applicable law with respect to any corporation, limited liability
company, partnership or other entity).

6.5 Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.

6.6 Prepayments; Amendments; Settlements. Borrower will not, and will not permit
any of its Subsidiaries to,

(a) do any of the following:

(i) except in connection with Refinancing Indebtedness permitted by Section 6.1,
optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness (other than the First Lien Indebtedness) of Borrower or its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement
and (B) Permitted Intercompany Advances,

(ii) [reserved], or

(iii) make any payment on account of other Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions,

(b) directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, and (D) First Lien Indebtedness, provided that such
amendment, modification or other change is permitted under the Intercreditor
Agreement, or

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

 

33



--------------------------------------------------------------------------------

Environmental Law or Environmental Permits by or relating to Borrower or any of
its Subsidiaries or any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to (1) any Indemnified Liability that a court of
competent jurisdiction finally determines to have resulted from (A) the gross
negligence, bad faith or willful misconduct of such Indemnified Person or its
officers, directors, employees, controlling persons or members or (B) a material
breach in bad faith by any Indemnified Person of its obligations under this
Agreement or the other Loan Documents. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations. If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. THE PROVISIONS OF THIS SECTION 10.3
SHALL SURVIVE THE RESIGNATION OR TERMINATION OF ANY AGENT AND TERMINATION OF
THIS AGREEMENT.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

If to Borrower:             NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

146724 North0 N. Scottsdale Road, Suite 31900

Scottsdale, Arizona 85254

3

Attn: Chief Legal Officer

Tel: (602) 903-7802

Fax No.: (602) 903-7806

with copies to:             SQUIRE PATTON BOGGS (US) LLP

1 E. Washington Street, Suite 2700

Phoenix, Arizona 85004

Attn: Matthew Holman, Esq.

Tel: (602) 528-4083

Fax No.: (602) 253-8129

 

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:     NUVERRA ENVIRONMENTAL SOLUTIONS,     INC., a Delaware corporation
    By:                                   
                                         
                                            
Name:                                   
                                                                               
  Title:

 



--------------------------------------------------------------------------------

    ASCRIBE II INVESTMENTS LLC, as a Lender    
By:                                                                          
Name:     Title:     ASCRIBE III INVESTMENTS LLC, as a Lender    
By:                                                                          
Name:     Title:     ECF VALUE FUND, LP, as a Lender    
By:                                                                          
Name:     Title:     ECF VALUE FUND II, LP, as a Lender    
By:                                                                          
Name:     Title:     ECF VALUE FUND INTERNATIONAL MASTER, LP, as a Lender    
By:                                                                          
Name:     Title:

 



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition and (d) is not guaranteed by any
other Loan Party.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or a material portion of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Delayed Draw Term Loan” has the meaning specified therefor in
Section 2.2(c) of the Agreement.

“Additional Delayed Draw Term Loan Commitment” means, with respect to each
Lender, its Additional Delayed Draw Term Loan Commitment, and, with respect to
all Lenders, their Additional Delayed Draw Term Loan Commitments, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Additional Delayed Draw Term Loan Commitment Termination Date” means the later
of (a) the date of the Discharge of the Senior Obligations and (b) August 7,
2019.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

“Approved Plan” means those certain plans of reorganization approved by the
United States Bankruptcy Court for the District of Delaware pursuant to the
Order.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.

“Bankruptcy Cases” has the meaning set forth in the recitals to the Agreement.

“Bankruptcy Code” has the meaning set forth in the recitals to the Agreement.

“Bankruptcy Court” has the meaning set forth in the recitals to the Agreement.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Blocked Account” has the meaning specified therefor in Section 2.14(a) of the
Agreement.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means a borrowing consisting of Term Loans made on the same day by
the Lenders.

“Bridge Loan” means the loan advanced to the Borrower pursuant to the Bridge
Loan Agreement.

“Bridge Loan Agreement” that certain Bridge Term Loan Credit Agreement, dated as
of the First Amendment Effective Date, by and among the Borrower, Wilmington
Savings Fund Society, FSB, as administrative agent, and the lenders identified
on the signature pages thereof, in form and substance satisfactory to the Agent.

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

“Bridge Subordination Agreement” means the Subordination Agreement, dated as of
First Amendment Effective Date, by and among Agent, the First Lien Agent,
Wilmington Savings Fund Society, FSB, the Borrower and each other obligor party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Agent is otherwise closed for transacting business with the public.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with the identifiable proceeds of an
equity investment in Borrower which equity investment is made substantially
contemporaneously with the making of the expenditure, (e) capitalized software
development costs to the extent such costs are deducted from net earnings under
the definition of EBITDA for such period, and (f) expenditures during such
period that, pursuant to a written agreement, are reimbursed by a third Person
(excluding Borrower or any of its Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e)

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

equity securities in Borrower representing more than 40% of the combined voting
power of all of equity securities entitled to vote for members of the board of
directors or equivalent governing body of Borrower, or (ii) Ascribe Capital LLC
shall cease to (x) own and control legally and beneficially (free and clear of
all Liens), either directly or indirectly, equity securities in Borrower
representing more than 25% of the combined voting power of all of the equity
securities entitled to vote for members of the board of directors or equivalent
governing body of Borrower, in each case, on a fully-diluted basis (and taking
into account all such securities that the Equity Investors have the right to
acquire pursuant to any option right (as defined in clause (b) below)) and
(y) have a right to designate or appoint at least 2/5 of the members of the
board of directors or equivalent governing body of Borrower; or

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the Equity Interests
of Borrower entitled to vote for members of the board of directors or equivalent
governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or

(c) during any period of 12 consecutive months, individuals who at the beginning
of such period were members of Borrower’s board of directors cease for any
reason to constitute a majority of the directors of Borrower then in office
unless (i) such new directors were elected by a majority of the directors of
Borrower who constituted the board of directors of Borrower at the beginning of
such period (or by directors so elected) or by the stockholders pursuant to the
nomination of the existing directors, or (ii) the reason for such directors
failing to constitute a majority is a result of retirement by directors due to
age, death or disability, or

(d) Borrower shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the other Loan Parties; or

(e) a “Change of Control” (as defined in the First Lien Credit Agreement or the
Bridge Loan Agreement, as applicable) shall occur.

“China Water” means China Water and Drinks, Inc., a Delaware corporation.

“Clearwater Acquisition” means the acquisition of all of the Equity Interests of
(i) Clearwater Three, LLC, an Ohio limited liability company, (ii) Clearwater
Five, LLC, an Ohio limited liability company, and (iii) Clearwater Solutions,
LLC, an Ohio limited liability company, pursuant to the Clearwater Acquisition
Agreement.

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

“Clearwater Acquisition Agreement” means that certain Equity Purchase Agreement,
dated as of October 5, 2018, among David Niederst Irrevocable Trust and
Stillwater Seven, LLC as sellers and Nuverra Ohio Disposal LLC, as buyer, as
amended and in effect from time to time to the extent permitted herein.

“Clearwater Business” has the meaning ascribed to the term “Business” in the
Clearwater Acquisition Agreement as in effect on the First Amendment Effective
Date.

“Closing Date” means the date of the making of the initial Term Loans (or other
extension of credit) under the Agreement.

“Closing Date Term Loan” has the meaning specified therefor in Section 2.2(a) of
the Agreement.

“Closing Date Term Loan Commitment” means, with respect to each Lender, its
Closing Date Term Loan Commitment, and, with respect to all Lenders, their
Closing Date Term Loan Commitments, in each case as such Dollar amounts are set
forth beside such Lender’s name under the applicable heading on Schedule C-1 or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any of its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Collection Account” has the meaning specified therefor in Section 2.14(a) of
the Agreement.

“Competitor” means any Person which is a direct competitor of Borrower or its
Subsidiaries if, at the time of a proposed assignment, the assigning Lender has
actual knowledge that such Person is a direct competitor of Borrower or its
Subsidiaries; provided, that in connection with any assignment or participation,
the Assignee or Participant with respect to such proposed assignment or
participation that is an investment bank, a commercial bank, a finance company,
a fund, or other Person which merely has an economic interest in any such direct
competitor, and is not itself such a direct competitor of Borrower or its
Subsidiaries, shall not be deemed to be a direct competitor for the purposes of
this definition.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries,

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).

“Designated Price” means the 20-day volume weighted average price of the common
stock of the Borrower preceding the issuance of a press release or other similar
public announcement of the Clearwater Acquisition.

“DIP ABL Credit Agreement” has the meaning set forth in the recitals to the
Agreement.

“DIP Term Credit Agreement” has the meaning set forth in the recitals to the
Agreement.

“Discharge of the Senior Obligations” has the meaning specified therefor in the
Intercreditor Agreement.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Term Commitments), (b) are redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part, (c)
provide for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

“Dollars” or “$” means United States dollars.

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period,

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

(a) Borrower’s consolidated net earnings (or loss), minus aggregate amount not
to exceed $750,000 per acquisition, whether or not consummated, in the
applicable period,

(xii) any fees, expenses, commissions, costs or other charges incurred prior to
one hundred and eighty (180) days following the Closing Date and related to the
Bankruptcy Cases, the Approved Plan and the transactions contemplated by the
Bankruptcy Cases and the Approved Plan,

(xiii) any fees, expenses, commissions, costs or other charges incurred in
connection with the Bankruptcy Cases with respect to (A) the Borrower’s
engagement of the Financial Advisor, and (B)(1) the Hargreaves Appeal or (2) any
other appeals of the Order, in an aggregate amount in the case of (1) and
(2) not to exceed $750,000,

(xiv) non-recurring non-cash charges, expenses and losses (including losses from
disposition of assets), and

(xv) all expenses and charges to the extent fully reimbursed in cash by a third
party.;

provided, that, notwithstanding anything to the contrary contained herein, for
the period commencing on September 1, 2017 and ending on August 31, 2018, EBITDA
shall include that portion of EBITDA attributable to the Clearwater Business for
each of the fiscal months set forth below in the amount set forth below opposite
such fiscal month:

 

Fiscal Month

   EBITDA  

Fiscal Month ending September 30, 2017

   $ 399,274  

Fiscal Month ending October 31, 2017

   $ 444,299  

Fiscal Month ending November 30, 2017

   $ 445,432  

Fiscal Month ending December 31, 2017

   $ 915,254  

Fiscal Month ending January 31, 2018

   $ 511,589  

Fiscal Month ending February 28, 2018

   $ 654,183  

Fiscal Month ending March 31, 2018

   $ 407,971  

Fiscal Month ending April 30, 2018

   $ 597,653  

Fiscal Month ending May 31, 2018

   $ 421,227  

Fiscal Month ending June 30, 2018

   $ 640,019  

Fiscal Month ending July 31, 2018

   $ 660,625  

Fiscal Month ending August 31, 2018

   $597,482  

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of or liability
under Environmental Laws or releases of Hazardous Materials, including without
limitation (a) from any assets, properties, or businesses of any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or

 

Schedule 1.1 – Page 11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means, collectively, that certain fee letter, dated as of even date
with the Agreement, between Borrower and Agent.

“Financial Advisor” has the meaning specified therefor in Section 5.20(a) of the
Agreement.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Borrower, the other
Loan Parties, the Agent and the Lenders party thereto.

“First Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of the First Amendment shall have been
satisfied or waived in accordance with the terms thereof.

“First Lien Agent” means the “Agent” under and as defined in the First Lien
Credit Agreement.

“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of the date hereof, by and among ACF FinCo I LP, the First Lien Agent,
the First Lien Lenders, Borrower and each other Person party thereto from time
to time as a loan party thereunder, as amended and in effect from time to time
to the extent permitted herein and in the Intercreditor Agreement.

“First Lien Indebtedness” means the Indebtedness evidenced by the First Lien
Loan Documents.

“First Lien Lenders” means each of the “Lenders” under and as defined in the
First Lien Credit Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement and each other
agreement, document and instrument executed and delivered in connection
therewith, as amended and in effect from time to time to the extent permitted
herein and in the Intercreditor Agreement.

“First Lien Obligations” means the “Obligations” as defined in the First Lien
Credit Agreement.

“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) for the four fiscal quarters ending on such date, EBITDA minus
Capital Expenditures (other than Capital Expenditures financed with Indebtedness
(other than “Revolving Loans” under and as defined in the First Lien Credit
Agreement)) made or incurred during such period, to (b) Fixed Charges for such
period. Notwithstanding the foregoing, for purposes of determining the

 

Schedule 1.1 – Page 14



--------------------------------------------------------------------------------

“Maturity Date” means FebruaryOctober 7, 2021.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of the Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a proposed Acquisition, on a quarter by quarter basis, in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to the Required Lenders,

 

Schedule 1.1 – Page 20



--------------------------------------------------------------------------------

(e) [reserved],

(f) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA (calculated on an annualized basis) for
the most recently ended three (3) consecutive month period prior to the date of
the proposed Acquisition,

(g) Borrower has provided Agent with written notice of the proposed Acquisition
at least 15 Business Days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

(j) the subject assets or Equity Interests, as applicable, are being acquired
directly by Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and,
in the case of an acquisition of Equity Interests, Borrower or the applicable
Loan Party shall have demonstrated to the Required Lenders that the new Loan
Parties have received consideration sufficient to make the joinder documents
binding and enforceable against such new Loan Parties,

(k) the consideration payable (including deferred payment obligations, earn-outs
or other similar contingent considerations) in connection with such Acquisition
does not exceed $2,300,000, and, when combined with all other Acquisitions,
$5,750,000 in any eighteen (18) consecutive month period; provided, however, the
Clearwater Acquisition shall not be subject to any of the conditions or
restrictions set forth in this clause (k),

(l) after giving effect to such Acquisition the Borrower is in pro forma
compliance with covenant set forth in Section 7(a)(i), and

(m) Agent shall have received prior to the proposed Acquisition, a certificate,
in form and substance satisfactory to the Required Lenders, signed by an officer
of Borrower certifying compliance with the foregoing conditions.

 

Schedule 1.1 – Page 23



--------------------------------------------------------------------------------

Loan Party, and (ii) from any Subsidiary of Borrower that is not a Loan Party to
any other Subsidiary of Borrower,

(o) the transfer or sale of assets and dissolution of Appalachian Water
Services, LLC as contemplated pursuant to, and in accordance with, that certain
Order Approving Motion for Authorization for Debtors to Enter into Stipulation
Resolving Contract Rights, Claims and Objections of the Shallenberger Parties,
entered by the Bankruptcy Court on July 21, 2017,

(p) the disposition of assets set forth on Schedule P-1 to the Agreement, and

(q) sales or dispositions of fixed assets not otherwise permitted in clauses (a)
through (o) above so long as (1) no Default or Event of Default then exists or
would arise therefrom, (2) made at fair market value, (3) if such sales or
dispositions are to an Affiliate of Borrower or its Subsidiaries, they are
(x) on terms that no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate, and (y) not prohibited by Section 6.10 of the
Agreement, and (4) the aggregate fair market value of all assets disposed of
(including the proposed disposition) would not exceed $123,8000,000 per year (or
such greater amount as agreed to by the Required Lenders in writing in their
sole discretion).

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) Subordinated Indebtedness (including Earn-Outs) incurred solely for purposes
of Permitted Acquisitions in an amount not to exceed $3,737,500 per year,

(g) Acquired Indebtedness in an amount not to exceed $2,875,000 outstanding at
any one time,

 

Schedule 1.1 – Page 25



--------------------------------------------------------------------------------

Agreement), so long as such Existing Letters of Credit are cancelled and
returned to the issuer thereof within ninety (90) days from the Closing Date,

(s) First Lien Indebtedness pursuant to the First Lien Loan Documents, so long
as such Indebtedness is subject to the terms and conditions of the Intercreditor
Agreement,

(t) Indebtedness under the Bridge Loan Agreement; provided that (i) the
aggregate outstanding amount of such Indebtedness shall not exceed $25,000,000,
(ii) such Indebtedness shall be subordinated in right of payment (which, for the
avoidance of doubt, shall include a restriction on all cash payments with
respect to such Indebtedness except (A) monthly cash interest payments so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and (B) payments as provided in clause (iii) below) on terms
satisfactory to the Agent pursuant to the Bridge Subordination Agreement,
(iii) such Indebtedness shall be extinguished in full (either by conversion to
Qualified Equity Interests of the Borrower or repaid in full in cash solely with
the proceeds of an issuance of Qualified Equity Interests of the Borrower) on or
before the earlier to occur of (A) the date on which the Rights Offering has
been consummated and (B) April 4, 2019, (iv) such Indebtedness shall not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and shall otherwise be on terms and conditions reasonably
acceptable to Agent, (v) such Indebtedness shall be limited to cross-payment
default and cross-acceleration to designated “senior debt” (including the
Obligations), and (vi) the terms and conditions of such subordination and any
such Indebtedness shall be acceptable to Agent in its sole discretion; and

(u) (t) any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $575,000 at any
one time.

“Permitted Intercompany Advances” means loans and other Investments made by (a)
a Loan Party to another Loan Party, (b) a Subsidiary of Borrower that is not a
Loan Party to another Subsidiary of Borrower that is not a Loan Party, (c) a
Subsidiary of Borrower that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and (d) a
Loan Party to a Subsidiary of Borrower that is not a Loan Party so long as
(i) the aggregate amount of all such loans and other Investments (by type, not
by the borrower) does not exceed $287,500 outstanding at any one time, and
(ii) at the time of the making of such loan and other Investments, no Event of
Default has occurred and is continuing or would result therefrom.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

 

Schedule 1.1 – Page 27



--------------------------------------------------------------------------------

Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $9,775,000; provided, however, in
each case solely in connection with the acquisition of new vehicles in
replacement of existing vehicles, during the periods commencing (i) on the First
Amendment Effective Date and ending on December 31, 2018, the Borrower and its
Subsidiaries may enter into agreements to incur additional Capitalized Lease
Obligations in an aggregate principal amount outstanding at any one time not in
excess of $8,625,000, during such period, (ii) on January 1, 2019 and ending on
December 31, 2019, the Borrower and its Subsidiaries may enter into agreements
to incur additional Capitalized Lease Obligations in an aggregate principal
amount outstanding at any one time not in excess of $8,625,000 during such
period, and (iii) on January 1, 2020 and ending on December 31, 2020, the
Borrower and its Subsidiaries may enter into agreements to incur additional
Capitalized Lease Obligations in an aggregate principal amount outstanding at
any one time not in excess of the difference between (x) the aggregate amount of
Capitalized Lease Obligations entered into pursuant to clauses (i) and
(ii) above and (y) $17,250,000 in each case subject to compliance with
Section 2.4(e)(viii).

“PIK Extension Fee” has the meaning specified therefor in Section 2.6(a) of this
Agreement.

“PIK Interest Rate” means, as of any date, 5.5% per annum.

“PIK Termination Date” has the meaning specified therefor in Section 2.6(a) of
the Agreement.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Prepetition ABL Credit Agreement” has the meaning set forth in the recitals to
the Agreement.

“Prepetition Term Credit Agreement” has the meaning set forth in the recitals to
the Agreement.

“Professional Fee Account” means that certain deposit account ending in 7118
established with Wells Fargo Bank, N.A., established solely for purposes of the
payment of certain professional fees accrued during the pendency of, and in
connection with, the Bankruptcy Cases with an aggregate amount on deposit not to
exceed $8,500,000.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

Schedule 1.1 – Page 31



--------------------------------------------------------------------------------

“Rights Offering” means that certain rights offering of the Borrower pursuant to
which the Borrower anticipates dividending to the holders of its common stock
subscription rights to purchase shares of the common stock of the Borrower on a
pro rata basis with an aggregate purchase price of $32,500,000 (with the value
of such common stock being determined based on the Designated Price thereof).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization” has the meaning specified therefor in Section 13.1(h) of the
Agreement.

“Security Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, the Trademark Security Agreement, the Patent Security Agreement
and each other security agreement or other instrument or document executed and
delivered pursuant to terms of the Agreement or pursuant to any of the Security
Documents to secure any of the Obligations.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) such Person is not engaged or about to engage in a business or
transaction for which the remaining assets of such Person are unreasonably small
in relation to the business or transaction or for which the property remaining
with such Person is an unreasonably small capital, and (b) such Person has not
incurred and does not intend to incur, or reasonably believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise), and (c) such Person is “solvent” or not “insolvent”, as
applicable within the meaning given those terms and similar terms under
applicable laws relating to fraudulent transfers and conveyances (provided, that
this clause (c) shall exclude any definition of “solvent” or “insolvent” which
is

 

Schedule 1.1 – Page 34



--------------------------------------------------------------------------------

Schedule 3.1

The effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the following conditions
precedent:

(a) the Closing Date shall occur on or before August 7, 2017;

(b) Agent shall have received appropriate financing statements on Form UCC-1
duly filed in such office or offices as may be necessary or, in the opinion of
Agent, desirable to perfect Agent’s Liens in and to the Collateral, and Agent
shall have received searches reflecting the filing of all such financing
statements;

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) this Agreement;

(ii) the Intercreditor Agreement;

(iii) the Control Agreements required to be delivered on the Closing Date
pursuant to the Agreement,

(iv) the Fee Letter,

(v) the Guaranty and Security Agreement,

(vi) the Intercompany Subordination Agreement,

(vii) a Perfection Certificate, and

(viii) the Trademark Security Agreement;

(d) Agent shall have received a certificate from a responsible officer of each
Loan Party:

(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party,

(ii) authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

(iii) attesting to copies of each Loan Party’s Governing Documents, as amended,
modified, or supplemented to the Closing Date, which Governing Documents shall
be (A) certified by the responsible officer of such Loan Party, and (B) with
respect to Governing Documents that are charter documents, certified as of a
recent date (not more than 30 days prior to the Closing Date) by the appropriate
governmental official,

 

Schedule 3.1 – Page 1



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies to each Lender) each
of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

as soon as available, but in any event within 30 days after the end of each
month during each of Borrower’s fiscal years,   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management to the extent prepared by Borrower (and, to the
extent not so prepared by Borrower, an e-mail summary with performance
highlights and other detail reasonably requested by Agent or the Required
Lenders), and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 120 days after the end of each of
Borrower’s fiscal years,   

consolidated financial statements of Borrower and its Subsidiaries for each such
fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and the Required Lenders and certified, without any
qualifications (including any (A) qualification or exception as to the scope of
such audit or (B) qualification which relates to the treatment or classification
of any item and which, as a condition to the removal of such qualification,
would require an adjustment to such item, the effect of which would be to cause
any noncompliance with the provisions of Section 7 of the Agreement), by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity, and, if prepared, such
accountants’ letter to management); provided that such audited annual
consolidated financial statements for the fiscal year ending December 31, 2017
shall only cover the portion of such year commencing with the Closing Date and
ending December 31, 2017. If Borrower’s independent certified public accountant
has prepared footnotes to accompany any such financial statements, Borrower
shall deliver such footnotes to Agent contemporaneously with Borrower’s delivery
of the associated financial statements to Agent,

 

(d) a Compliance Certificate, and

 

(e) a detailed calculation demonstrating whether or not each Subsidiary that has
been excluded as a Loan Party by virtue of being an Immaterial Subsidiary
remains an Immaterial Subsidiary.

as soon as available, but in any event within 60 days after the end of each of
   (f) copies of Borrower’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its reasonable
discretion, for the forthcoming fiscal year, month by month, certified by a
responsible officer of Borrower as being

 

Schedule 5.1 – Page 1



--------------------------------------------------------------------------------

ANNEX B

UPDATED SCHEDULES C-1, E-1, 4.1(C), 4.27 AND 5.14 TO CREDIT AGREEMENT